188 F.2d 162
13 Alaska 290
L. D. ROACH, as Administrator of the Estate of ArnoLiebscher, Deceased, Appellant,v.MATANUSKA VALLEY FARMER'S COOPERATING ASSOCIATION, aCorporation, Appellee.
No. 12589.
United States Court of Appeals Ninth Circuit.
April 16, 1951.Rehearing Denied May 21, 1951.

Bailty E. Bell, Anchorage, Alaska, for appellant.
Davis & Renfrew, Anchorage, Alaska, for appellee.
Before HEALY and ORR, Circuit Judges, and LEMMON, District Judge.
PER CURIAM.


1
The judgment in this case is affirmed for the reasons given in the opinion of District Judge Dimond, reported in 87 F.Supp. 641, 12 Alaska 512.